            Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT



EDWARD RICCIO,
    Plaintiff,

              V.



TOWN OF OLD SAYBROOK;
CHIEF OF POLICE MICHAEL SPERA,
individually and in his official
capacity, PATROLMAN TYLER
SCHULZ,individually and in his
official capacity, PATROLMAN
JUSTIN HANNA,individually and in
his official capacity.                                         JUNE 17, 2021
       Defendants.

                                          COMPLAINT

       COMES NOW the Plaintiff, Edward Riccio, by and through counsel, brings this civil

action for violations of his civil rights secured and protected by the Civil Rights Act of 1871,42

U.S.C. 1983, and the Fourth, Eighth, and/or Fourteenth Amendments to the United States

Constitution, as well as the common and statutory laws of the State of Connecticut, for which

he seeks damages, attorneys'fees, and costs.

                              JURISDICTION AND VENUE

       1.     The Court has subject matter jurisdiction pursuant to 28 U.S.C.§ 1331 (federal

question) and 28 U.S.C.§ 1367(supplemental jurisdiction over related state law claims).

       2.     Venue is proper. 28 U.S.C. § 1367 The acts and omissions complained of

occurred within the State of Connecticut. 28 U.S.C. § 1391.
Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 2 of 9
Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 3 of 9
Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 4 of 9
Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 5 of 9
Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 6 of 9
Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 7 of 9
Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 8 of 9
Case 3:21-cv-00821 Document 1 Filed 06/17/21 Page 9 of 9
